Dillon J.
This appeal presents a question involving the construction of § 2934 and 2935 of the Revision. The evidence, not having been brought up by the appellant, we might, pérhaps, concede his view that this case falls under § 2934, and yet affirm the ruling of the Court below, on the ground that it does not appear but that the plaintiff did “show on the trial as many distinct causes of action as he had counts or divisions ” in his petition. The verdict may have resulted as argued by the appellee, from evidence establishing a portion of each count.
But it is our opinion that § 2934 does not apply to the plaintiff’s case. If he had, for example, stated one and the same note in two or more counts, this section would apply, for it prohibits, under the penalty named, 11 one cause of action ” from being expressed in more than one statement or count. But it does not prohibit different causes from being stated in different counts.
*227It is true that there cannot be a recovery both on the original consideration, and on the notes given therefor, and yet they are not one and the same cause of action within the meaning of the section above named. The case at bar falls rather within § 2985, which expressly allows the plaintiff, where he is not clear upon which of the transactions he is entitled to recover, to state in his petition, in distinct counts, the facts constituting each of his causes of actions, and stating also (as the plaintiff in this case sub-' stantially did by his prayer) that he claims to recover but for one of such causes. That is, as applied to this case, he claims on the notes, or on the account, but not for both.
Appellant’s motions were properly denied.
Judgment affirmed.